DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on April 19, 2021.  Claims 7, 12, 13 and 15 are amended.    
Claims 7, 9, 11-13 and 15 are currently pending consideration.

Response to Arguments
Applicant's arguments with respect to claim 7, 9, 11-13 and 15 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (Us 2018/0124815 A1) in view of Au et al. (US 2016/0249329 A1). 
 
4. Regarding claim 7, Papasakellariou teaches a terminal (Paragraph [0135] and [0162] UE) comprising: a receiver that receives a downlink control information; and
a processor that controls, based on a slot configuration, a transmission of a Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK) that uses an uplink (UL) control channel in a slot that is determined by the downlink control information, (Paragraph [0135] and [0162] UE detects DCI formats indicates slot where UE is expected to transmit a PUCCH conveying UCI, such as HARQ-ACK information).
Papasakellariou does not explicitly disclose wherein the slot configuration is determined by higher layer signaling and includes at least one of an uplink communication period and a downlink communication period, and
the processor performs a control so as not to transmit, using the UL control channel, the HARQ-ACK in the downlink communication period determined by the higher layer signaling.
Au teaches wherein the slot configuration is determined by higher layer signaling and includes at least one of an uplink communication period and a downlink communication period, and the processor performs a control so as not to transmit, using the UL control channel, the HARQ-ACK in the downlink communication period determined by the higher layer signaling (Figure 13 Paragraph [0066] feedback slot configuration received on a higher layer signaling; UE transmits HARQ feedback based on feedback slot configuration).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the slot configuration is determined by higher layer signaling and includes at least one of an uplink communication period and a downlink communication period, and
the processor performs a control so as not to transmit, using the UL control channel, the HARQ-ACK in the downlink communication period determined by the higher layer signaling as taught by Au in the system of Papasakellariou for adaptive TTI see abstract of Au.

5.    Regarding claim 9, Papasakellariou in view of Au teaches, wherein the processor determines a resource for the UL control channel based on the downlink control information (Papasakellariou, Paragraph [0135] and [0162] detects DCI formats indicates slot where UE is expected to transmit a PUCCH conveying UCI such as HARQ-ACK information).

6.    Regarding claim 11, Papasakellariou in view of Au teaches wherein the resource for the UL control channel includes at least one of: one or more symbols, one or more resource blocks, and an orthogonal cover code (Papasakellariou, Paragraph [0135] and [0162] DMRS having determined CS and OCC value).

7.   Regarding claim 12, Papasakellariou teaches a radio communication method for a terminal comprising:
Papasakellariou, Paragraph [0135] and [0162] detects DCI formats indicates slot where UE is expected to transmit a PUCCH conveying UCI such as HARQ-ACK information),
Papasakellariou does not explicitly disclose wherein the slot configuration is determined by higher layer signaling and includes at least one of an uplink communication period and a downlink communication period, and
the terminal performs a control so as not to transmit, using the UL control channel, the HARQ-ACK in the downlink communication period determined by the higher layer signaling.
Au teaches wherein the slot configuration is determined by higher layer signaling and includes at least one of an uplink communication period and a downlink communication period, and the terminal performs a control so as not to transmit, using the UL control channel, the HARQ-ACK in the downlink communication period determined by the higher layer signaling (Figure 13 Paragraph [0066] feedback slot configuration received on a higher layer signaling; UE transmits HARQ feedback based on feedback slot configuration).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the slot configuration is determined by higher layer signaling and includes at least one of an uplink communication period and a downlink communication period, and


8.    Regarding claim 15, Papasakellariou teaches a system comprising:
a base station comprising:
a transmitter that transmits a downlink control information; and a terminal comprising:
a receiver that receives the downlink control information; and
a processor that controls, based on a slot configuration, a transmission of a Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK) that uses an uplink (UL) control channel in a slot that is determined by the downlink control information. (Papasakellariou, Paragraph [0135] and [0162] detects DCI formats indicates slot where UE is expected to transmit a PUCCH conveying UCI such as HARQ-ACK information)
Papasakellariou does not explicitly disclose wherein the slot configuration is determined by higher layer signaling and includes at least one of an uplink communication period and a downlink communication period, and
the terminal performs a control so as not to transmit, using the UL control channel, the HARQ-ACK in the downlink communication period determined by the higher layer signaling.
Au teaches wherein the slot configuration is determined by higher layer signaling and includes at least one of an uplink communication period and a downlink communication period, and the terminal performs a control so as not to transmit, using the UL control channel, the HARQ-ACK in the downlink communication Figure 13 Paragraph [0066] feedback slot configuration received on a higher layer signaling; UE transmits HARQ feedback based on feedback slot configuration).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the slot configuration is determined by higher layer signaling and includes at least one of an uplink communication period and a downlink communication period, and
the terminal performs a control so as not to transmit, using the UL control channel, the HARQ-ACK in the downlink communication period determined by the higher layer signaling as taught by Au in the system of Papasakellariou for adaptive TTI see abstract of Au.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2015/0365925 A1) in view of Au et al. (US 2016/0249329 A1). 

9. Regarding claim 13, Fu teaches a terminal comprising:
a receiver that receives information indicating a periodicity by higher layer signaling (Fu, Paragraph [0003] periodic CSI reporting configured by higher-layer signaling); and a processor that controls, based on a slot configuration, a transmission of a channel state information that uses an uplink (UL) control channel in a slot that is determined based on the periodicity (Paragraph [0003] transmit CSI on a PUCCH or PUSCH satisfying condition according to the period and time offset configured by higher layer signaling; slot satisfying the condition).

Au teaches wherein the slot configuration is determined by higher layer signaling and includes at least one of an uplink communication period and a downlink communication period, and the processor performs a control so as not to transmit, using the UL control channel, the HARQ-ACK in the downlink communication period determined by the higher layer signaling (Figure 13 Paragraph [0066] feedback slot configuration received on a higher layer signaling; UE transmits feedback based on feedback slot configuration).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the slot configuration is determined by higher layer signaling and includes at least one of an uplink communication period and a downlink communication period, and
the processor performs a control so as not to transmit, using the UL control channel, the channel state information in the downlink communication period determined by the higher layer signaling as taught by Au in the system of Fu for adaptive TTI see abstract of Au.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIANE L LO/Primary Examiner, Art Unit 2466